Citation Nr: 1402589	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg



INTRODUCTION

The Veteran served on active duty from October 1984 to August 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO, inter alia, denied service connection for sleep apnea.  In March 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008. 

On the Form 9, the Veteran indicated that he desired a hearing before a Veterans Law Judge in Washington, DC.  A hearing was scheduled for January 2011, but in a letter dated in January 2011, the Veteran cancelled this hearing.  The Veteran's hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In March 2011, the Board remanded the claim to RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  Following development completed as directed therein, a supplemental SOC (SSOC) was completed by the AMC in March 2012 that reflected the continued denial of the claim on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran experienced symptoms suggestive of sleep apnea during service, and there is lay evidence of continuity of such symptoms thereafter; the condition was clinically shown shortly after service; and, consistent with the above, a VA examiner has indicated that the Veteran's sleep apnea more likely than not had its onset in service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim has  been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Sleep apnea is not among the diseases listed at section 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes, at the outset, that all of the evidence of record, to include in the paper claims file and the paperless, electronic (Virtual VA) file has been reviewed.  (The Virtual VA file contains a November 2013 brief submitted by the Veteran's representative, a copy of which has been physically added to the record, but no other pertinent information that is not physically of record.)    

The Veteran's essential assertion in this case is that because he developed problems with sleep apnea during service, and he currently suffers from the condition, service connection should be granted for the condition.  Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board agrees. f

Review of the record indicates that, although the service treatment records do not document any complaints, findings or diagnosis relative to sleep apnea during service, the Veteran must have experienced symptoms suggestive of sleep apnea during service, as he filed a claim for service connection for such disability in June 2006, while he was still serving on active duty,  Moreover,  a June 2006 medical assessment reflects that the Veteran was scheduled for a VA examination later that month and, according to the Veteran, this examination was to have included a test for sleep apnea.  (See April 30, 2012, statement from Veteran).  Ultimately, the Veteran was not afforded a VA examination until December 2006.    

The report of the VA December 2006 VA neurological examination (conducted within four months of separation from service) notes complaints from the Veteran's wife about his snoring that the Veteran said he was aware of as well.  He reported that he rarely slept through the night and that he had trouble getting back to sleep after awakening.  The Veteran described a sensation during dreams of something preventing him from breathing such as would result from having a blanket covering his face.  The examiner stated that the Veteran was to be scheduled for a sleep study to determine if he had sleep apnea.  An addendum to this examination report indicates that a limited sleep study completed in February 2007 resulted in sleep apnea not being "fully documented."  Further study, to include an "autogap with cpap" was recommended to fully establish or rule out sleep apnea.  Such testing was accomplished later in February 2007, and a May 2007 VA clinical report noted that sleep apnea was discussed and that the Veteran was given a CPAP machine.  Additional VA clinical reports, including from a March 2008 VA examination (the reports from which were added to the record following the March 2008 remand) and a February 2011 VA clinical note, reflect an assessment of sleep apnea. 

In a March 2008 statement, the Veteran's wife, a registered nurse, reported that since their marriage in 1989, the Veteran had snored and been a "rough sleeper."  She also reported that she noticed that the Veteran had intermittent apnea while he  slept.  

Pursuant to the request of the Board in its March 2011 remand to obtain clarification as to the nature and etiology of any sleep apnea, a VA examiner in April 2011 reviewed the claims file, to include the March 2008 VA examination report, and found it more likely than not that the Veteran's sleep apnea had its onset in military service.  In providing her rationale, she noted that the original sleep study performed in conjunction with the Veteran's application for VA benefits did in fact show sleep apnea, and that the original VA examiner's statement that the findings from this study were equivocal was based on a misinterpretation of these findings.  Also relevant to the examiner were the complaints of symptoms for "many years" and, in essence, the fact that sleep apnea was shown within a few months of separation from service.  

Considering the evidence summarized above in light of the governing legal authority, the Board finds the positive opinion rendered by the VA examiner in April 2011 constitutes probative evidence as to the in-service onset of sleep apnea, particularly given the evidence indicating that the Veteran experienced symptoms suggestive of sleep apnea  during service, the statement of his wife as to continuity of those symptoms thereafter, and clinical evidence suggesting sleep apnea (albeit, not then "fully documented") within a few months of service.  Although the examiner relied, to some extent, on the lay assertions of record, such does not reduce the probative value of that opinion where,, as here, there is nothing in the record to suggest that such lay assertions are not credible..  Significantly, the April 2011 opinion is not contradicted by a negative opinion of record and, when considered in conjunction with the other evidence of record, and the benefit-of-the-doubt doctrine, provides a sufficient basis for a grant of the Veteran's claim.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

Given the facts noted above, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the criteria for service connection for sleep apnea are met.
 

ORDER

Service connection for sleep apnea is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


